                     Case 1:18-cv-09936-LGS Document 91 Filed 03/14/19 Page 1 of 1
SPEARS & IMES LLP
51 Madison Avenue                                                                                Joanna C. Hendon
New York, NY 10010                                                                                   tel 212-213-6553
tel 212-213-6996                                                                            jhendon@spearsimes.com
fax 212-213-0849




                                                             March 14, 2019


         BYECF

        Honorable Lorna G. Schofield
        United States District Judge
         for the Southern District of New York
        40 Foley Square
        New York, New York 10007

                      Re: Jane Doe, et al. v. The Trump Corporation, et al., 18-cv-09936 (LGS)

        Dear Judge Schofield:

               Pursuant to Rule III.B.6 of this Court's Individual Rules and Procedures for Civil Cases,
        the Defendants write to respectfully request oral argument on their Rule 12(b)(6) motion to
        dismiss the Amended Complaint with prejudice. Defendants believe oral argument will aid the
        Court in light of the number and nature of the legal issues raised by the motion to dismiss under
        the wire fraud, mail fraud, and RICO statutes.




                                                             Joanna C. Hendon
